Case 6:19-cv-01333-RBD-EJK Document 107 Filed 04/23/20 Page 1 of 4 PageID 1304



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 NICHIA CORPORATION,

                     Plaintiff,

 v.                                                    Case No: 6:19-cv-1333-Orl-37EJK

 LIGHTING SCIENCE GROUP
 CORPORATION,

                     Defendant.


      SECOND AMENDED CASE MANAGEMENT AND SCHEDULING
                   ORDER IN PATENT CASE

                                  PLEASE TAKE NOTE
  All parties must thoroughly review the contents of this order, which shall govern all
  proceedings in this action, unless subsequently modified by written order for good
  cause shown.


        On April 21, 2020, Honorable Judge Embry J. Kidd held a Motion Hearing (see Doc.

 105) where he addressed the parties Joint Motion to Continue Hearing and Memorandum of

 Law in Support. Pursuant to the deadlines addressed at the hearing and the Order entered

 on April 22, 2020 (Doc. 106), the Court enters this Second Amended Case Management and

 Scheduling Order. All other provisions of the Amended Case Management and

 Scheduling Order (Doc. 70) continue to apply.

  Disclosure of Intent to Rely on Advice of Counsel as a Defense November 16, 2020

 Any party that will rely on advice of counsel as a defense must serve on the opposing

 party disclosures of the following:
Case 6:19-cv-01333-RBD-EJK Document 107 Filed 04/23/20 Page 2 of 4 PageID 1305



 1.     The party shall produce or make available for inspection and copying documents

        relating to the opinion(s) of counsel as to which the party agrees the attorney-client

        privilege has been waived.

 2.     The party shall serve on the opposing party a privilege log identifying any other

        documents relating to the opinion(s) of counsel, except those authored by counsel

        acting solely as trial counsel, which the party withholds on the grounds of

        attorney-client privilege or work product protection.

 The Court will not permit any party that fails to make the above disclosures relating to an

 opinion of counsel to rely on that opinion of counsel at trial absent a stipulation of the

 parties.

  Joint Claim Construction Statement                                          May 11, 2020


 After exchanging the list discussed above (under “Proposed Claim Term Constructions”),

 lead counsel for the parties shall meet and confer in person about the claim terms in

 dispute. During this conference, the parties shall narrow and finalize the claim terms that

 need to be interpreted by the Court. If the parties determine that a claim construction

 hearing is not necessary, they shall notify the Court in a timely manner. The parties shall

 file a Joint Claim Construction Statement, including intrinsic evidence, extrinsic evidence,

 and a summary of expert testimony, if any. The parties shall submit to the Court a chart

 with no more than ten (10) claim terms; each party’s construction of each claim term; and

 the relevance of the construction of each claim term for summary judgment. The joint

 claim construction statement shall not exceed twenty-five (25) pages. The Court will not
Case 6:19-cv-01333-RBD-EJK Document 107 Filed 04/23/20 Page 3 of 4 PageID 1306



 permit the presentation of argument or testimony at trial, or in connection with summary

 judgment motions, about any disputed claim term that was not identified in the parties'

 Joint Claim Construction Statement, absent good cause.

  Technology Tutorial Conference                                             July 22, 2020 at
                                                                                 10:00 A.M.

 At the technology tutorial conference, the counsel for the parties shall explain the

 technology at issue in the litigation, but they shall not pre-argue their claim construction

 positions to the Court, except to point out to the Court the context of the dispute.

  Joint Pre-Hearing Statement                                                  July 20, 2020

 Lead counsel for the parties shall confer about the claim construction hearing and file

 with the Court a Joint Pre-Hearing Statement informing the Court of the claim terms that

 will be discussed and the witnesses that will be called. The parties shall also submit a

 four-column claim interpretation chart in the form of Exhibit A (attached). The joint pre-

 hearing statement shall not exceed four (4) pages, not including Exhibit A.

  Claim Construction Hearing                                              August 19, 2020 at
                                                                                 10:00 A.M.

 The claim construction hearing will last no longer than six (6) hours.


  Amending Infringement, Non-Infringement, and Invalidity              November 16, 2020
  Contentions

 Amendments to infringement, non-infringement, or invalidity contentions shall be made

 in accordance with Federal Rule of Civil Procedure 26(e) upon learning that the

 contention is incomplete or incorrect. Any amendment to a party’s infringement

 contentions must be timely made but in no event later than thirty (30) days after the
Case 6:19-cv-01333-RBD-EJK Document 107 Filed 04/23/20 Page 4 of 4 PageID 1307



 Court’s claim construction ruling. Any amendment to a party’s non-infringement or

 invalidity contentions must be timely made but in no event later than fifty (50) days after

 the Court’s claim construction ruling.

  Fact Discovery Deadline                                             November 16, 2020

 Discovery shall begin immediately on all discoverable issues and shall not be limited to

 claim interpretation. Discovery shall include any relevant opinions of counsel if

 Defendant intends to rely upon an opinion of counsel as a defense to a claim of willful

 infringement.


 DONE AND ORDERED in Chambers in Orlando, Florida, on April 23, 2020.




 Copies to:                  All Counsel of Record
